 

Exhibit 10.2

 



VOTING AGREEMENT

 

This Voting Agreement (this "Agreement") is dated as of May 21, 2015 between the
undersigned stockholder ("Stockholder") of Frisch’s Restaurants, Inc., an Ohio
corporation (the "Company"), and FRI Holding Company, LLC ("Parent").

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and FRI Merger Sub, LLC, a wholly owned subsidiary of Parent
("Merger Sub"), have entered, or will enter, into an Agreement and Plan of
Merger (as the same may be amended from time to time, the "Merger Agreement"),
providing for, among other things, the merger (the "Merger") of Merger Sub and
the Company pursuant to the terms and conditions of the Merger Agreement;

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder execute and deliver this Agreement; and

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, no par value, of the
Company ("Company Common Stock") beneficially owned by Stockholder and set forth
below Stockholder's signature on the signature page hereto (the "Original
Shares" and, together with any additional shares of Company Common Stock
pursuant to Section 6 hereof, the "Shares").

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2. Representations of Stockholder.

 

Stockholder represents and warrants to Parent that:

 

(a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act all of the Original Shares free and clear of all security
interests, liens, claims, pledges, agreements, limitations in the Company’s
voting rights, charges or other encumbrances, and (ii) except pursuant hereto,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which Stockholder is a party relating to the
pledge, disposition or voting of any of the Original Shares and there are no
voting trusts or voting agreements with respect to the Original Shares.

 



1

 



 

(b) Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares, and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, including
the right to receive additional shares of Company Stock allocated under the
Company’s Executive Savings Plan, as set forth on the signature page of this
Agreement (collectively, "Options").

 

(c) Stockholder has full power and authority to enter into, execute and deliver
this Agreement and to perform fully Stockholder's obligations hereunder
(including the proxy described in Section 3(b) below)). This Agreement has been
duly and validly executed and delivered by Stockholder and constitutes the
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms.

 

(d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Stockholder or to Stockholder's property or assets.

 

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other person (as defined in the Merger
Agreement) on the part of Stockholder is required in connection with the valid
execution and delivery of this Agreement. If Stockholder is an individual, no
consent of Stockholder's spouse is necessary under any "community property" or
other laws in order for Stockholder to enter into and perform its obligations
under this Agreement.

 

3. Agreement to Vote Shares; Irrevocable Proxy.

 

(a) Stockholder agrees during the term of this Agreement to vote the Shares and
to execute a written consent or consents if stockholders of the Company are
requested to vote their shares through the execution of an action by written
consent in lieu of any such annual or special meeting of stockholders of the
Company: (i) in favor of the Merger and the Merger Agreement, at every meeting
(or in connection with any action by written consent) of the stockholders of the
Company at which such matters are considered and at every adjournment or
postponement thereof; (ii) against (1) any Acquisition Proposal, (2) any action,
proposal, transaction or agreement which could reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of the Company under the Merger Agreement or of Stockholder under
this Agreement and (3) any action, proposal, transaction or agreement that could
reasonably be expected to impede, interfere with, delay, discourage, adversely
affect or inhibit the timely consummation of the Merger or the fulfillment of
Parent's, the Company's or Merger Sub's conditions under the Merger Agreement or
change in any manner the voting rights of any class of shares of the Company
(including any amendments to the Company Articles or Company Regulations).

 



2

 

 

(b) Stockholder hereby appoints Parent and any designee of Parent, and each of
them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with Section
3(a). This proxy and power of attorney is given to secure the performance of the
duties of Stockholder under this Agreement. Stockholder shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy. This proxy and power of attorney granted by Stockholder
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by Stockholder with respect to
the Shares. The power of attorney granted by Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

 



4. No Voting Trusts or Other Arrangement.

 

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder's control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Parent.

 

5. Transfer and Encumbrance.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber ("Transfer") any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder's voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void.

 

6. Additional Shares.

 

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act, but excluding shares of
Company Common Stock underlying unexercised Options) of after the execution of
this Agreement shall be subject to the terms of this Agreement and shall
constitute Shares for all purposes of this Agreement.

 



3

 

 

7. Waiver of Appraisal and Dissenters' Rights.

 

Stockholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Merger that Stockholder may have by
virtue of ownership of the Shares.

 

8. Termination.

 

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time and (ii) the date on which the Merger Agreement is terminated in accordance
with its terms.

 

9. No Agreement as Director or Officer.

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder's capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder's capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder's fiduciary duties as an
officer or director to the Company or its stockholders.

 

10. Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties hereto shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without posting a bond or
undertaking, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that (i) the parties hereto seeking such remedy has an
adequate remedy at law or (ii) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

 

11. Entire Agreement.

 

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter of this Agreement. This Agreement may not be
amended or supplemented, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by both of the parties hereto. No
waiver of any provisions hereof by either party shall be deemed a waiver of any
other provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 



4

 

 

12. Notices.

 

All notices and other communications in connection with this Agreement shall be
in writing and shall be deemed given if delivered personally, sent via facsimile
(with confirmation), mailed by registered or certified mail (return receipt
requested) or delivered by an express courier (with confirmation) to the parties
hereto at the following addresses (or at such other address for a party hereto
as shall be specified by like notice):

 

If to Parent:

 

FRI Holding Company, LLC

4170 Ashford Dunwoody Road, Suite #390

Atlanta, GA 30319

Attention: Aziz Hashim

 

Copy to:

 

Cheng Cohen LLC

311 North Aberdeen Street

Suite 400

Chicago, Illinois 60607

Attention: Amy Cheng

 

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

Copy to:

 

Cohen Todd Kite & Stanford LLC

250 East Fifth Street

Suite 2350

Cincinnati, Ohio 45202

Attention: Marc W. Rubin

 

13. Miscellaneous.

 

(a) Ohio Law (without regard to any jurisdiction’s conflict-of-laws principles)
exclusively governs all matters based upon, arising out of, or relating in any
way to this Agreement, including all Proceedings arising out of or relating to
this Agreement as well as the interpretation, construction, performance and
enforcement of this Agreement.

 



5

 

 

(b) The Parties agree that any suit, action or proceeding brought by any party
hereto to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be brought exclusively in any federal or
state court located in Cincinnati, Ohio. Each party hereto submits to this
exclusive jurisdiction of such courts in any suit, action or Proceeding seeking
to enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement and hereby irrevocably waives the benefit of
jurisdiction derived from present or future domicile or otherwise in such action
of Proceeding. Each Party irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or Proceeding in any such court or that any such suit,
action or Proceeding brought in any such court has been brought in an
inconvenient forum. Each Party agrees that any such suit, action or Proceeding
will constitute a complex business case, and, if a Party initiates such a suit,
action or proceeding in Ohio state court, it must be brought in the Ohio
Business Courts as a business case.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER; (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (C) IT MAKES THIS WAIVER VOLUNTARILY; AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 13(c)

.

(d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

(f) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

(g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 



6

 

 

(h) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

 

(i) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto, except that Parent may assign, in its sole discretion, all or any of its
rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 13(i) shall be null and
void.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

FRI HOLDING COMPANY, LLC 

 

 

 

Sign: /s/ Aziz Hashim

Name: Aziz Hashim

Title: Managing Member

 

 

 

STOCKHOLDER

 

 

 

Sign: /s/ Craig F. Maier

Name: Craig F. Maier

Title: Individually and as Trustee of the Jack C. Maier Trust f/b/o Craig F.
Maier Family (if applicable)

 

Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement: 520,007

 

Number of Options Beneficially Owned as of the Date of this Agreement: 0

 

Street Address: 8520 Kugler Mill Road

City/State/Zip Code: Cincinnati, Ohio 45243 

 



 

